Citation Nr: 1606585	
Decision Date: 02/22/16    Archive Date: 03/01/16

DOCKET NO.  11-19 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of the bilateral knees with bone spurs. 

2.  Entitlement to service connection for gynecological disorders to include service connection for abnormal pap smears, HPV (human papilloma virus), and vaginitis, hysterectomy with early menopause and loss of use of a creative organ, to include as secondary to venereal disease. 

3.  Entitlement to service connection for obesity.

4.  Entitlement to service connection for urinary incontinence. 

5.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with depression for the period prior to February 6, 2012 and in excess of 70 percent thereafter. 

6.  Entitlement to a total disability rating for individual unemployability (TDIU). 

7.  Entitlement to an initial rating in excess of 60 percent for chronic fatigue syndrome.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant and Appellant's Brother and Daughter


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to October 1987.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the RO in Cleveland, Ohio.

In September 2013, the Veteran testified at a videoconference hearing before the undersigned.  A written transcript of the hearing is of record. 

In August 2014, the Board reopened claims for service connection for the bilateral knee disorders as well as the gynecological disorders, denied the claim for service connection for obesity, and remanded the claims for service connection for bilateral knees and gynecological disorders on the merits.  At that time, the Board also remanded the claim for a higher initial rating for PTSD and entitlement to TDIU.

Regarding the claim for a higher initial rating for PTSD, in February 2015, the Agency of Original Jurisdiction (AOJ) granted a higher rating for the Veteran's PTSD with depression, effective February 6, 2012.  Although an increased rating was granted during the pendency of the appeal, inasmuch as higher ratings for the disability are available, and the Veteran is presumed to seek the maximum available benefit for a disability, the claims for higher ratings for the periods before and after February 6, 2012, remain viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

As noted in the August 2014 Board remand, regarding the claims for service connection of gynecological disorders, the Veteran articulated during her hearing before the Board that all of the claimed gynecological disorders stem from her diagnosis of HPV.  Therefore, the Board combined the claims into a single issue as reflected on the title page above.                                   

With respect to the claim for a higher initial rating for the claim for chronic fatigue syndrome, the Board notes that the original appeal for service connection of a chronic fatigue disorder is no longer on appeal as the claim was granted in full in February 2015.  However, as the Veteran has expressed disagreement with the initial rating assigned following the grant of the claim, and a statement of the case has not yet been issued, the Board added the issue to the title page above in order to remand for issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

With respect to the Board's August 2014 denial of service connection for obesity,  the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2015, the Court granted a joint motion for partial remand, filed by representatives for parties, vacating that portion of the decision in which the Board denied service connection for obesity and remanding the matter to the Board for further proceedings consistent with the joint motion.  

The Board acknowledges that the Veteran provided additional evidence in support of her claims for service connection for obesity as well as additional evidence in support of her TDIU claim, in October 2015, without a waiver of review by the Agency of Original Jurisdiction (AOJ).  However, as the Board is remanding the claims, due in part to the additional evidence, the Veteran is not prejudiced by the Board proceeding at this juncture.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Of note, the Board hearing transcript is in the Virtual VA file and not in VBMS.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

With respect to the claim for service connection for obesity, the Board denied the claim in August 2014 because it found that obesity was not a disability for which service connection could be granted.  In light of points raised in the joint motion for partial remand as well as review of the medical journal articles referenced by the Veteran's attorney, the Board finds that further inquiry is necessary regarding the nature and etiology of the Veteran's claimed obesity disorder.   As such, a medical opinion is required to determine the nature and etiology of the Veteran's obesity.  Specifically, an opinion is necessary to address (1) whether the Veteran's obesity is a "disability", and if so whether it is related to service or caused or aggravated by a service-connected disability; and (2) if the Veteran's obesity found to be a symptom and not a separate disability, address whether it is a coping mechanism for her service-connected psychiatric disorder.  Separate medical and psychiatric opinions are required to answer these questions. 
 
With respect to the issues regarding service connection for a bilateral knee disorder as well as gynecological disorders, the Veteran was provided a VA examination in October 2014.  The single examination addressed both issues.  For the reasons explained below, the Board finds that addendum opinions are required with respect to these issues.  See Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).  As an initial matter, the Board notes that the October 2014 VA examination report and opinions regarding the non-psychiatric claims, were rendered with the caveat that the electronic file folder indicated that there were documents pending scanning at the time the opinions were rendered.  See November 2014 statement by the VA examiner.  The examiner also noted that the number of documents in the electronic folder at that time was 181.  There are now many more documents in the VBMS file.  It is unclear whether all of the relevant documents were available to the examiner at the time that the report was rendered.  Thus, the opinion may have been based upon incomplete and/or inaccurate facts. 

Further, regarding the claimed bilateral knee disorders, the October 2014 VA examiner applied an incorrect standard for determining whether the disorders are related to service.  Specifically, the examiner noted the Veteran's report that she was told she had spurs on her knees due to childhood injuries prior to service.  The examiner noted that there was no evidence documented in the file but that the Veteran's statement "makes knee condition pre-existing."  The examiner discussed that a service fall and physical over use during service could have aggravated such a condition and hastened degenerative joint disease of the joints.  However, the examiner also found that because she could not validate any knee injury prior to, or during service, she could not opine in favor of any current knee disability being related to service.  

Regarding any preexisting disorder, the appropriate procedure is to first address whether any knee disorder was noted on the service entrance examination report.  In this case, the October 2014 VA examiner indicated that she could not read the examination report scanned in the electronic file as it was illegible.  The Board observes that there are multiple entries of the examination report in the electronic file and one of those entries is actually legible.  The Board has reviewed the 1986 service entrance examination report and observes that the report noted that the lower extremities were normal.  In cases such as this, where a disability is not noted on entrance, the next question is to identify any clear and unmistakable evidence of a preexisting disorder, and if so discuss whether there is clear and unmistakable evidence that such disorder was not aggravated by service.  38 U.S.C.A. § 1111.  If there is not clear and unmistakable evidence of a preexisting disorder that was not aggravated by service, the presumption of soundness is not rebutted and the proper question is whether the claimed disorder is related to any incident or injury in service.   

The October 2014 VA examiner addressed direct service connection of a knee disorder but determined that she could not find that any current disorder was related to service as there was no medical record of a knee injury in service.  The examiner's reliance on medical records in service as proof of injury does not take into account the Veteran's lay statements regarding a fall in service.  The Veteran is competent to report that she fell in service and used crutches.  Thus, the VA examiner should consider the Veteran's lay reports that come to her through her senses, even though the Veteran is not competent to diagnose a particular knee disability.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  A medical record of an injury in service is not required in order to find that a current disability is related to service.  Here, the Veteran contends that she suffered a fall in service and had to use crutches for approximately 7 weeks.  She has submitted letters that she wrote at the time, reporting difficulty running.  Further, although requests have been made to obtain service treatment records, only service inpatient (psychiatric) records and the service entrance examination report, were obtained.  No additional service treatment records are available.  The AOJ made a formal finding to this effect.  

If after consideration of the Veteran's lay statements, the examiner maintains that the Veteran's current knee disorders are not related to service, the examiner should address whether the Veteran's obesity has aggravated her bilateral knee disorders.  In this regard, the Veteran contends that there is a correlation between her morbid obesity and her bilateral osteoarthritis of the knees.  Transcript p. 14.  She testified that she is too young to have knee replacements and that she has been advised to lose weight but the arthritis and obesity go hand in hand as there is a "catch-22" with needing to lose weight and not being able to move.  An October 2009 VA outpatient treatment record indicated a plan for "obesity and knee pain" including weight loss.  Thus, on remand, if the examiner determines that the Veteran's knee disorders are not directly related to service, the examiner should address whether the Veteran's obesity aggravates her bilateral knee disorder.  Of note, the examiner should address the effect of the Veteran's obesity on her knees, even if the examiner determines that obesity is not a disability. 

With respect to urinary incontinence, the Board notes that the VA psychiatric examiner was asked to address whether the Veteran's urinary incontinence could be a coping mechanism for her PTSD.  The October 2014 VA psychiatric examiner found that the urinary incontinence was not etiologically explained by nor aggravated by a service-connected mental health condition; however, the examiner did not provide any rationale for the opinion.  Thus, an addendum opinion is required.  See Stegall, supra.

Further, with respect to the claim for service connection for urinary incontinence,  the October 2014 VA (non-psychiatric) examiner found that the etiology of the Veteran's incontinence was most likely multifactorial, including related to weight, pregnancy history, and hysterectomy.  The examiner determined that because none of those factors was service-connected, the incontinence was not likely due to service.  Thus, another medical opinion may be required depending on the outcome of the decisions on service connection for obesity and the gynecological problems.   

With respect to the claimed gynecological disorders, the Veteran was provided with a VA examination in October 2014.  The Board finds that an addendum opinion is required as the examination report was incomplete.  See Stegall supra.  In this regard, the examiner was asked to determine whether any of the Veteran's current gynecological disabilities, including status post total hysterectomy and oophorectomy, are the result of disease or injury incurred in or aggravated by service, to include a claimed in-service sexual assault and/or HPV.  The October 2014 VA examiner found that the Veteran's only diagnosis was menopause and determined that even though her menopause was surgically induced, it was part of the normal progression of life and not related to service.  The examiner found that although the Veteran had a lesion, cyst, and endometriosis, which were reasons for surgical intervention, the ovarian cyst and lesion were not cancerous and thus were not related to any sexual event or infection.  The Board finds that such an answer was incomplete as the examiner did not explain why it was necessary that the cyst or lesion be cancerous in order to be related to the sexual event or infection.  Moreover, the Board notes that an April 2012 private record noted that the Veteran had an October 2007 pap smear that was positive for HPV.  A review of the records also indicates that she had HPV shortly after service in August 1989.  The examiner should have discussed whether the October 2007 HPV was related to HPV noted suspected shortly after service and whether such was present during service, even if it has since resolved.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet.App. 289 (2013).  

Regarding the claimed increased rating for the Veteran's PTSD with depression, the claim remains on appeal despite the increased rating that was granted.  In August 2014, the Board instructed the AOJ readjudicate the claim if any portion of the claim was denied.  While the AOJ granted an increased rating to 70 percent, effective February 6, 2012, and issued a supplemental statement of the case (SSOC) for a rating in excess of 70 percent (i.e., the period from February 6, 2012), the AOJ did not issue a SSOC with respect to the a rating in excess of 50 percent for the period prior to February 6, 2012.  As such, the claim should be readjudicated by the AOJ prior to readjudication by the Board.  See Stegall, supra; see also 38 C.F.R. § 19.31(b)(1), (c) (2015).  In this regard, a SSOC must be furnished to the Veteran and his representative if additional pertinent evidence is received, prior to re-certification to the Board, that has not been considered in the SOC.  Here, additional evidence regarding the Veteran's PTSD was received since the March 2012 SOC.  Namely, the Veteran offered sworn testimony during her hearing before the Board.  She also provided a private employability evaluation regarding the effect of her PTSD on her ability to work, relevant to the entire period on appeal, as well as the October 2014 VA examination report.  For all of these reasons, if any stage of the initial rating claim remains denied following execution of the remand directives, the AOJ must issue a SSOC based on all evidence received since the March 2012 SSOC (with respect to the period prior to February 6, 2012), and March 2015 regarding the period from February 6, 2012.

The Board finds that the claim for entitlement to TDIU is intertwined with the Veteran's present claims as the claims for higher ratings may affect the Veteran's eligibility for a schedular TDIU for the entire period on appeal and the service connection claims may affect the Veteran's entitlement to TDIU as the current non-service connected disorders, may also affect the Veteran's ability to work.  Additionally, as noted above, the Veteran has submitted pertinent evidence that has not been considered by the AOJ or waived by the Veteran.  Therefore, the claim must be remanded for readjudication by the AOJ.  

With respect to the claim for a higher initial rating for the claim for chronic fatigue syndrome, the Board finds that a remand is necessary in order to provide the Veteran with a statement of the case (SOC).  In a February 2015 rating decision, the AOJ granted service connection for the disability.  The Veteran submitted a notice of disagreement with the rating decision in October 2015.  Where a claimant files a notice of disagreement and the AOJ has not issued an SOC, the issue must be remanded to the AOJ for an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  Further, the Board notes the AOJ sent the Veteran a letter acknowledging her disagreement with the February 2015 decision but incorrectly stated that the Veteran desired the follow the decision review officer (DRO) appeal process.  Rather, the October 2015 letter from the Veteran's attorney, accompanying the notice of disagreement, specifies that the Veteran wishes to appeal the claim to the Board.

The AOJ also should attempt to obtain the Veteran's updated VA and private treatment records.  The Board appreciates that the AOJ complied with the August 2014 remand as regards obtaining records from the Social Security Administration as well as outstanding private and VA treatment records.  However, the Veteran should be given another opportunity to submit any relevant treatment records or the appropriate authorization and consent form so that VA may obtain the outstanding records on her behalf.  Additionally, the most recent VA treatment records in the file are dated in October 2014.  Thus, any relevant, outstanding records dated since October 2014 should also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and her attorney with a SOC regarding entitlement to a higher initial rating for chronic fatigue syndrome.  This issue should be returned to the Board only if the Veteran perfects a timely appeal.

2.  Obtain all relevant, outstanding VA treatment records dated since October 2014.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, a formal determination that such records do not exist or that further efforts to obtain such records would be futile should be issued and documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Send a letter to the Veteran and ask her to identify the names and addresses for any outstanding records with all medical care providers who treated her for any of her claimed disorders and ask her to complete an authorization and consent form so that records may be obtained on her behalf.  After securing the necessary release, obtain these records.  

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, a formal determination that such records do not exist or that further efforts to obtain such records would be futile should be issued and documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  After the foregoing development has been completed to the extent possible, return the file to the examiner who examined the Veteran in October 2014, for an addendum opinion regarding the nature and etiology of the bilateral knee and gynecological disorders.  The examiner is also asked to discuss the nature and etiology of the claimed obesity disorder.  If the examiner is not available, or it is determined that the Veteran should be examined in person, afford the Veteran a physical examination.  The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to offer the addendum opinion and/or examine the appellant, and the opinion/report of examination should include discussion of the Veteran's documented history and assertions.  

If examined, all indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner is asked to address the following questions: 

Obesity: The examiner is asked to render an opinion as to whether the Veteran's documented obesity disorder is a disability.  If so, the examiner is asked to discuss whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disorder was caused or aggravated by service-connected PTSD.  In this regard, the examiner is asked to address the Veteran's contention that her obesity disorder is a coping mechanism for service-connected PTSD.  

The examiner should set forth complete rationale for any conclusions reached.

If any requested opinion cannot be provided without resort to speculation, the examiner should so state and provide a supporting explanation as to why an opinion cannot be provided without resort to speculation.

Knees: 

The clinician should clearly identify all current disability(ies) of the bilateral knees.  

The clinician is asked to clarify the October 2014 examination report regarding the preexistence of any bone spurs.  The clinician is advised that the Veteran's service entrance examination report did not note any preexisting knee disorder.  Therefore, if, and only if, there is clear and unmistakable evidence of a preexisting knee disorder, the examiner is asked to indicate whether it is there is clear and unmistakable evidence that the preexisting disability was not permanently aggravated as a result of active service.  (The term "clear and unmistakable evidence" has been defined as evidence that "cannot be misinterpreted and misunderstood, i.e., it is undebatable.")

With respect to each diagnosed knee disability for which there is not clear and unmistakable evidence of a preexisting disorder, the clinician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability is the result of disease or injury incurred in service.

If the examiner finds that any current knee disability is not aggravated by service or otherwise directly related to service, the examiner is asked to address whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability was caused or aggravated by the Veteran's obesity, which she contends is a coping mechanism for her PTSD.  The examiner should answer this question even if the examiner finds that obesity is not a "disability."  

If the examiner finds that the Veteran's obesity aggravated the Veteran's knee disorders, the examiner should identify the baseline level of severity of the bilateral knee disabilities prior to the onset of aggravation.  If some of the increase in severity of the bilateral knee disability is due to natural progress, the examiner should identify the degree of increase in severity due to natural progression.  

The examiner must consider the Veteran's lay statements regarding the nature and duration of knee symptoms, even if service treatment records are incomplete and do not contain treatment for a knee injury in service. 

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached.

If any requested opinion cannot be provided without resort to speculation, the examiner should so state and provide a supporting explanation as to why an opinion cannot be provided without resort to speculation.

Gynecological Claims:

The examiner should clearly identify all current gynecological disability(ies), to include status post total hysterectomy and oophorectomy.  Then, with respect to each such diagnosed disability, the physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability is the result of disease or injury incurred in or aggravated by service, to include a claimed in-service sexual assault and/or HPV which may have been contracted during the assault.  In reaching any conclusion, the examiner should be aware that VA has already found the Veteran competent and credible in her contention that she was sexually assaulted in service and has VA has awarded service connection for PTSD for the same assault.  

The examiner is asked to clarify the October 2014 VA opinion that the current surgically-induced menopause disability was not caused by the assault and resulting sexually transmitted diseases in service because none of the STDs were cancerous.  The examiner is asked to explain the significance of a cancerous STD versus a noncancerous STD.  In particular, the examiner should address the effect of HPV on any current disorder.  The Board observes that the Veteran had a positive pap smear for HPV less than two years after service separation and again in October 2007. 

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached.

If any requested opinion cannot be provided without resort to speculation, the examiner should so state and provide a supporting explanation as to why an opinion cannot be provided without resort to speculation.

5.   After the foregoing development has been completed to the extent possible, return to the case to the VA examiner who completed the October 2014 VA psychiatric examination.  If the examiner is not available, or it is determined that the Veteran should be examined in person, afford the Veteran a physical examination.  The entire claims file, to include a complete copy of the REMAND, must be made available to the clinician designated to offer the addendum opinion and/or examine the appellant, and the opinion/report of examination should include discussion of the Veteran's documented history and assertions.  

If examined, all indicated tests and studies should be accomplished (with all results made available to the requesting clinician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner is asked to discuss the Veteran's claimed urinary incontinence and obesity disorders and discuss whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that either of the disorders was caused or aggravated by PTSD.  In this regard, the examiner is asked to address the Veteran's contention that the urinary incontinence and obesity disorders are coping mechanisms for service-connected PTSD.  

The examiner should set forth complete rationale for the conclusions reached.

If any requested opinion cannot be provided without resort to speculation, the examiner should so state and provide a supporting explanation as to why an opinion cannot be provided without resort to speculation.

6.  After accomplishing the above, as well as any other development deemed appropriate based on the information obtained on remand, the AOJ should readjudicate the issues on appeal.  If any claim on appeal is not fully granted, a SSOC should be furnished to the Veteran and her representative, and an appropriate period of time should be provided for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. MULLINS 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




